El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Felipe Alers, Faustino Morales y Remigio 'Esteves se ha-llan detenidos en la cárcel de distrito de Aguadilla por el *310delito de incendio malicioso, y en tal situación acudieron en 27 de febrero último al Tribunal de Distrito de Agua-dilla solicitando la expedición de un auto de habeas corpus, y que por virtud de él se les excarcelara porque no bay causa razonable o probable para su detención. Expedido el auto por el juez tuvo lugar su vista el mismo día, compareciendo los peticionarios en persona y por su abogado, y el Fiscal de aquel distrito en representación de El Pueblo de Puerto Rico, presentando éste como prueba de que babía causa para la detención, a más de su propia declaración cuyos extremos no constan en la transcripción que bemos recibido, la de los testigos Ramón Ramírez y Juan Gronzález Avílés y, ha-biendo el juez del tribunal inferior desestimado la solicitud de habeas corpus, los peticionarios apelaron de ella, habién-dose recibido las diligencias en este tribunal el 11 de marzo pasado, celebrándose la vista el día 23 del mismo mes, sin que los apelantes presentaran en este tribunal alegaciones escritas ni orales.
Del examen de las diligencias que tenemos presente re-sulta, según la declaración de Ramón Ramírez, que él y tres peticionarios prendieron fuego a las cañas de la “ Hacienda Casualidad,” cerca de la “Central Corsica”; que lo verifi-caron por la noche en distintos sitios de la plantación; que Remigio Esteves (a) Paño compró unas velas antes del incen-dio y las prendió en los cañaverales. La declaración de Juan Gronzález es referente a que en el sitio indicado hubieron la misma noche incendios de caña en distintos sitios de la “Hacienda Casualidad” y que vió a un hombre, a quien no pudo conocer pero cuya manera de vestir describió, que estaba en-cendiendo unos cabos de vela en los cañaverales.
Aunque se concediera que la declaración de Ramón Ramí-rez, por ser la de un cómplice, no es por sí sola bastante para decidir que exista causa probable para la detención de una persona como co-autor del mismo delito, entendemos que, corroborada en algunos extremos por Juan Gronzález Avilés, según aparece de los particulares por él declarados, no puede *311sostenerse qne los peticionarios estén detenidos sin cansa al-guna probable de la comisión del delito qne se les impnta. Si la declaración del cómplice está o nó suficientemente corro-borada para con ella poder declarar culpable a los peticiona-rios es cuestión para decidir en el juicio y no en una solicitud .de habeas corpus mediante cuyo auto' no debe ponerse en libertad a una persona sino cuando baya carencia absoluta de evidencia para justificar su detención.
En vista de lo expuesto y sin considerar más esta cues-tión ya que los mismos peticionarios ban abandonado su de-recho de exponernos por qué la evidencia presentada por el. Fiscal no era bastante para justificar la resolución de la corte inferior, podemos sostener ésta y declarar sin lugar el re-curso.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutcbison.